DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
REASONS FOR ALLOWANCE
	The closest prior art, Chalkley (US 5,380,354), cited in the previous rejection, teaches recovering zinc and iron from an ore yet Chalkley does not teach the claimed temperature range or the oxidation-reduction potential of the iron precipitation process input solution. Applicant’s amendments and arguments have overcome the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732